 In the Matter of ELECTRIC VACUUM CLEANER COMPANY, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT 54Cone No. 8-R-2-042.-Decided April 15, 1946Mr. Frank S. Hajek,of Cleveland, Ohio, for the Company.Mr. Carl Ruhndorff,ofWashington, D. C., andMessrs.HowardPaunchandJohn Toth.,of Cleveland, Ohio, for the Machinists.Messrs.Jesse Gallagher, Carl Hubbel,andJames P. McWeeny,ofCleveland, Ohio, for the Federal.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,District 54, herein called the Machinists, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Electric Vacuum Cleaner Company, Inc., Cleveland, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John A.Hull, Jr., Trial Examiner.The hearing was held at Cleveland, Ohio,on March 4, 1946.The Company, the Machinists, and Federal LaborUnion 18907, herein called Federal, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the close of the hearing, Federal moved to dismiss the peti-tion.The Trial Examiner reserved ruling on this motion for theBoard.The motion is denied. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYElectricVacuum Cleaner Company, Inc., a division of GeneralElectric Company, is a New York corporation with itsprincipal office67 N. L.R. B., No. 46.332 ELECTRIC VACUUM CLEANER COMPANY, INC.333and plantin East Cleveland, Ohio, whereit is engaged in the manufac-ture, sale anddistributionof vacuum cleaners,parts, andaccessories.During the year 1945 the Company purchased raw materials valuedat in excessof $2,000,000 of which, approximately 75 percent wasreceived from points outside the State of Ohio.During the sameperiod approximately 90 percent of its finished products, valued atin excessof $5,000,000 was shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists, District 54, is a labororganization, admitting to membership employees of the Company.Federal Labor Union 18907 is a labor organization, affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Machinistsas the exclusive bargaining representative of its employees in view ofthe contract with Federal.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Machinists represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find substantially in accord with the agreement of the partiesthat all employees in the Motor Department, Assembly Department,Stock and Store Department, Sewing Department, Service Depart-ment. Packers Department, Shipping and Receiving Department,including truckers, sweepers, janitors, watchmen, inspectors, andpainters, but excluding all printers, pressmen, bookbinders, molders,pattern-makers, uniformed guards, filers and burrers, office employees,and all employees covered by other craft unions affiliated with theAmerican Federation of Labor and The International Association ofMachinists and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusiThe Field Examiner reported that the Machinists submitted 462 cards of which 341cards bore the names of employees listed onthe Company's pay roll ofDecember27, 1945Federal relies on its contract as evidence of its interest hereinThe record re%eats theieare approximately 600 employeesin the appropriate unit. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tivesfor the purposes of collective bargaining with ElectricVacuum Cleaner Company, Inc., Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, tinder the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Association of Machinists, District 54, or byFederal Labor Union 18907, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.